 

Exhibit 10.3

NEWELL BRANDS EXECUTIVE SEVERANCE PLAN

Effective July 26, 2019

 

 



--------------------------------------------------------------------------------

NEWELL BRANDS EXECUTIVE SEVERANCE PLAN

BACKGROUND

Newell Operating Company (“NOC”), a Delaware corporation and wholly-owned
subsidiary of Newell Brands Inc. (“Newell”), hereby adopts the Newell Brands
Executive Severance Plan (the “Plan”) for the benefit of Executives of NOC and
any of its Affiliates who are designated by the terms hereof or the Compensation
Committee to participate in the Plan (each such Affiliate a “Participating
Company” and collectively, together with NOC, the “Company”). The Plan is a
component plan under the Newell Brands Health and Welfare Plan, which NOC also
sponsors. This document serves as both the Plan document and the Summary Plan
Description (collectively, the “Plan”). For participating Executives, this Plan
replaces and supersedes any other plan, agreement, policy or arrangement of NOC
and/or any of its Affiliates to the extent that it covers any given Executive
and provides severance or similar benefits, except that, notwithstanding any
other provision of this Plan, all of Executive’s awards with respect to the
securities of Newell that are outstanding upon the date of termination of
Executive’s employment and that were granted prior to the effective date of
Executive’s participation in the Plan shall continue to be subject to, and enjoy
the benefits and protections under, the terms of the applicable award agreement
and any other plan, agreement, policy or other arrangement, including any
employment security agreement or other written compensation arrangement (even if
the remaining terms thereof are waived) to which such awards are subject as of
the effective date of Executive’s participation in the Plan, without application
of Sections I.e and II.d hereof.

This Summary contains the Plan’s provisions regarding eligibility, benefits and
other important information about the Plan, as required by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Please read this
Summary and keep it for ready reference. If you have any questions, please
contact Newell Brands Inc., Attn: Human Resources Service Delivery (“HRSD”), 29
East Stephenson Street, Freeport, IL, 61032, (877) 467-4772. The Plan is
administered by the NOC U.S. Benefits Administration Committee or “BAC.”

PURPOSE

The purpose of the Plan is to provide severance pay, continuation of group
health plan benefits at active employee rates and certain other benefits to
Executives when their employment terminates under circumstances covered by the
Plan. Benefits under the Plan are conditioned on (i) Executive’s written waiver,
prior to participation under the Plan, of any rights to severance payments and
other severance benefits under any employment security agreement or other
written agreement between Executive and the Company and/or any of its Affiliates
in effect as of the effective date of Executive’s participation in the Plan
(other than any provisions thereof that apply to Executive’s awards with respect
to the securities of Newell that were granted prior to the effective date of
Executive’s participation in the Plan), (ii) termination of Executive’s
employment under circumstances covered by the Plan, (iii) Executive, upon
termination of employment, returning Company property to the Company by the date
required by the Company and (iv) Executive’s execution of an effective and
irrevocable general release of all claims against the Company, its Affiliates
and other specified persons (other than with respect to the compensation and
benefits described herein) as well as a restrictive covenant agreement
substantially in the form attached hereto as Appendix A (“Restrictive
Covenants”). If an Executive is designated to participate only under Section I
of the Plan, such Executive’s written waiver may be limited to benefits under
any employment security agreement



--------------------------------------------------------------------------------

providing benefits following a Change in Control. In no event will Executive’s
death or Disability while employed by the Company entitle Executive to any
payments or benefits under this Plan. In the event any Executive fails to
execute the waiver described in clause (i) of this paragraph, prior to
Executive’s participation under the Plan, Executive will not participate in this
Plan, and Executive’s rights to severance payments and other severance benefits
under such employment security agreement and/or other agreements or arrangements
will not be affected by the terms of this Plan.

 

  I.

TERMINATION OF EMPLOYMENT ON OR FOLLOWING CHANGE IN CONTROL

Except as otherwise set forth herein and subject to the terms of this Plan, if a
Change in Control occurs, and on, or at any time during the 24-month period
following, the Change in Control, (i) the Company terminates Executive’s
employment for any reason other than Good Cause or Disability, or (ii) Executive
terminates Executive’s employment for Good Reason, Executive shall be entitled
to the following benefits:

 

  a.

Severance.

 

  i.

For any Executive (including the CEO) who is a member of the Management
Committee, the Company shall pay Executive, in a lump sum within 60 days
following termination of Executive’s employment, severance equal to 2 times the
sum of Executive’s Base Salary and Bonus (the full, non-prorated Bonus for the
year of termination assuming attainment of the targeted performance goals at the
100% payout level).

 

  ii.

For any other Executive, the Company shall pay Executive, in a lump sum within
60 days following termination of Executive’s employment, severance equal to the
sum of Executive’s Base Salary and Bonus (the full, non-prorated Bonus for the
year of termination assuming attainment of the targeted performance goals at the
100% payout level).

 

  b.

Executive shall receive an amount equal to Executive’s Bonus for the year of
termination (assuming attainment of the targeted performance goals at the 100%
payout level) multiplied by a fraction, the numerator of which is the number of
days in the calendar year in which the date of termination occurs that have
elapsed through the date of termination and the denominator of which is 365, in
a lump sum within 60 days following Executive’s termination of employment.

 

  c.

Executive also shall be entitled to receive any and all vested benefits accrued
under any other Incentive Plans to the date of termination of employment, the
amount, entitlement to, form, and time of payment of such benefits to be
determined by the terms of such Incentive Plans. For purposes of calculating
Executive’s benefits under the Incentive Plans, Executive’s employment shall be
deemed to have terminated under circumstances that have the most favorable
result for Executive under the applicable Incentive Plan.

 

  d.

Executive’s benefits accrued or credited through the date of termination of
employment under the Newell Brands Supplemental Employee Savings Plan, or its
successor (the “SSP”), and the Newell Rubbermaid Inc. 2008 Deferred Compensation
Plan, or its successor (the “2008 Deferred Compensation Plan”), if any, that are
not vested as of the date of termination of Executive’s employment shall be
fully vested, and all vested benefits accrued or credited under such plans

 

2



--------------------------------------------------------------------------------

  shall be paid in accordance with the terms of the applicable plan; and the
Company also shall pay to Executive, in a lump sum within 60 days following
termination of Executive’s employment, an amount equal to the sum of any amounts
accrued or credited on Executive’s behalf through the date of termination of
employment under the Company’s qualified defined contribution plans that are not
vested as of the date of termination of Executive’s employment and thus
forfeited under the terms of Company’s qualified defined contribution plans.

 

  e.

If, upon the date of termination of Executive’s employment, Executive holds any
awards with respect to securities of Newell that were granted on or after the
effective date of Executive’s participation in the Plan, (i) all such awards
that are options shall immediately become vested and exercisable upon such date
and shall be exercisable thereafter until the earlier of the third (3rd) year
anniversary of Executive’s termination of employment or the expiration of the
term of the options; (ii) all restrictions on any such awards of restricted
stock, restricted stock units or other awards shall terminate or lapse and all
such awards of restricted stock, restricted stock units or other awards shall be
vested and payable; and (iii) all performance goals applicable to any such
performance-based awards that are “in cycle” (i.e., the performance period is
not yet complete) shall be deemed satisfied at the “target” level (assuming 100%
payout), and (iv) all such awards shall be paid in accordance with the terms of
the applicable award agreement. The provisions of this Section I.e shall be
subject (and defer) to the provisions of any Incentive Plan, award agreement or
other agreement as it relates to an individual award to the extent such
provisions provide treatment that is more favorable to Executive than the
treatment described in this Section I.e, and such more favorable provisions in
such Incentive Plan, award agreement or other agreement shall supersede any
inconsistent or contrary provision of this Section I.e. This Section I.e does
not apply to any such awards that are granted prior to the effective date of
Executive’s participation in the Plan. All of Executive’s awards with respect to
securities of Newell that are outstanding upon the date of termination of
Executive’s employment and that were granted prior to the effective date of
Executive’s participation in this Plan shall continue to be subject to, and
enjoy the benefits and protections under, the terms of the Incentive Plan, the
award agreement and any other plan, agreement, policy or other arrangement to
which such awards are subject as of the effective date of Executive’s
participation in the Plan, including any employment security agreement or other
written compensation arrangement (even if the remaining terms thereof are
waived), without application of this Section I.e.

 

  f.

Executive and Executive’s spouse and other qualified beneficiaries shall be
eligible for continued coverage as follows:

 

  i.

If the Executive, Executive’s spouse and/or Executive’s other qualified
beneficiaries are enrolled under a group health plan as defined by COBRA, on the
date of termination of Executive’s employment, Executive, Executive’s spouse
and/or Executive’s qualified beneficiaries may elect to continue such coverage
under COBRA, except that the maximum coverage period shall be extended to no
less than the Severance Period (but no more than 2 years) for that Executive,
unless, after electing COBRA, the individual attains age 65 and becomes eligible
for Medicare, in which case COBRA shall end for that individual. If Executive,
Executive’s spouse

 

3



--------------------------------------------------------------------------------

  and/or Executive’s other qualified beneficiaries elect COBRA coverage, the
Company shall pay a portion of the COBRA costs for the Severance Period for that
Executive (subject to any earlier termination of COBRA). The portion to be paid
by the Company shall equal the amount necessary so that the total of the COBRA
costs paid by Executive is equal to the costs that would have been paid by
Executive for such coverage as an active employee immediately prior to
termination of Executive’s employment or, if less, prior to the Change in
Control (except that Executive will not receive the benefit of the pre-tax
treatment available to active employees under the Newell Brands Employee
Flexible Benefits Plan). The cost of COBRA coverage paid by the Company may be
taxable income to Executive and reported on Executive’s Internal Revenue Service
Form W-2. Executive, Executive’s spouse and/or Executive’s qualified
beneficiaries may continue coverage under COBRA after the Severance Period for
that Executive, provided they pay the full COBRA costs and COBRA otherwise
remains available.

 

  ii.

The benefits and/or extended coverage provided under this Section I.f shall
cease prior to the date such benefits and/or extended coverage would otherwise
end under this Section I.f if and when Executive (A) obtains employment with
another employer during the Severance Period and becomes eligible for coverage
under any substantially similar plan provided by his/her new employer or
(B) fails to pay the required active employee portion of the cost of coverage
provided under this Section I.f in the time and manner specified by the Company
or its designee.

 

  g.

Executive shall be entitled to payment for any accrued but unused vacation in
accordance with the Company’s policy in effect at the time of termination of
Executive’s employment, in a lump sum within 60 days following such termination.
Executive shall not be entitled to receive any payments or other compensation
attributable to vacation that would have been earned had Executive’s employment
continued during the Severance Period, and Executive waives any right to receive
any such compensation.

 

  h.

The Company shall, at the Company’s expense, provide Executive with 12 months of
executive outplacement services with a professional outplacement firm selected
by the Company; provided that the outplacement services must be used by
Executive by no later than the end of the second calendar year following the
calendar year in which the termination of Executive’s employment occurred and
the total cost of such outplacement services must not exceed any per individual
cap on such amounts in the Company’s agreement with the professional
outplacement firm selected by the Company.

 

  i.

Executive shall not be entitled to reimbursement for any other fringe benefits
or perquisite payments during the Severance Period, including but not limited to
dues and expenses related to club memberships, automobile, cell phone, expenses
for professional services, executive physicals, and other similar perquisites.

 

4



--------------------------------------------------------------------------------

  j.

The Company shall pay as incurred (within 10 calendar days following the
Company’s receipt of an invoice from Executive) Executive’s out-of-pocket
expenses, including attorneys’ fees, incurred by Executive at any time from the
date of this Plan through Executive’s remaining lifetime or, if longer, the
statute of limitations for contract claims under applicable state law, in
connection with any action taken to enforce the Executive’s rights under this
Plan or construe or determine the validity of this Plan or otherwise in
connection herewith, including any claim or legal action or proceeding, whether
brought by Executive or the Company or another party; provided, Executive must
be successful through judgment in his/her favor with respect to such action in
order to recover fees under this section; provided further, that Executive shall
have submitted an invoice for such fees and expenses at least 15 calendar days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred. The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and Executive’s right to have the Company pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit. The Company’s
obligation to pay Executive’s eligible legal fees and expenses under this
Section I.j shall not be conditioned upon termination of Executive’s employment.

 

  k.

Certain Reductions in Payments.

 

  i.

Anything in this Agreement to the contrary notwithstanding, in the event that an
independent, nationally recognized accounting firm designated by the Company
prior to a Change in Control (the “Accounting Firm”) shall determine that
receipt of any payments, benefits, or distributions from the Company or its
Affiliates in the nature of compensation to or for Executive’s benefit, whether
paid or payable pursuant to this Plan or otherwise (a “Payment”) would (after
taking into account any value reasonably attributable to the non-competition
covenant in the Restrictive Covenants), subject Executive to the excise tax
under Section 4999 of the Code, the Accounting Firm shall determine whether to
reduce any of the Payments paid or payable pursuant to this Plan or otherwise
(the “Agreement Payments”) to the Reduced Amount (as defined below). The
Agreement Payments shall be reduced to the Reduced Amount only if the Accounting
Firm determines that Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if Executive’s Agreement Payments were
reduced to the Reduced Amount. If instead the Accounting Firm determines that
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if Executive’s Agreement Payments were reduced to the Reduced Amount, Executive
shall receive all Agreement Payments to which Executive is entitled under this
Plan or otherwise. Notwithstanding anything to the contrary, in no event shall
the value (if any) attributable to the non-competition covenant in the
Restrictive Covenants be taken into account for purposes of the Accounting
Firm’s determination if it would reduce the Agreement Payments to be paid to
Executive, it being understood that any such valuation is intended solely to
reduce the amounts that are considered “parachute payments” and therefore reduce
any excise tax under Section 4999 of the Code. Any valuation of the
non-competition covenant in the Restrictive Covenants shall be determined by the
Accounting Firm (or, if the Accounting Firm is not able to make such
determination, an independent third-party valuation specialist, selected by the
Company), and the Company shall cooperate in good faith in connection with any
such valuation process. In no event shall this Section or any other provision of
this Plan or otherwise be construed to require the Company to provide any tax
gross-up for Executive’s excise tax liability, if any, under Section 4999 of the
Code.

 

5



--------------------------------------------------------------------------------

  ii.

If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm (or, with respect to the valuation of
the non-competition covenant, to the extent applicable, the independent
third-party valuation specialist) under this Section shall be binding upon the
Company and Executive and shall be made within 30 days after termination of
Executive’s employment. The reduction of the Agreement Payments to the Reduced
Amount, if applicable, shall be made first by reducing the Agreement Payments
under the following sections in the following order: (i) Section I.a,
(ii) Section I.c, (iii) Section I.h, Section I.f, and then Section 1.e. Any
other necessary reductions shall be made pro rata to such other Payments. All
fees and expenses of the Accounting Firm and the independent third-party
valuation specialist (if any) shall be borne solely by the Company.

 

  iii.

As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, Executive shall pay any
such Overpayment to the Company together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Executive to the Company if and to the extent such
payment would not either reduce the amount on which Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

 

6



--------------------------------------------------------------------------------

  iv.

For purposes hereof, the following terms have the meanings set forth below:

 

  1.

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1, 3101, and 4999 of the Code and under applicable state and local
laws, determined by applying the highest marginal rate under Section 1 of the
Code and under state and local laws which applies to Executive’s taxable income
for the applicable taxable year, or such other rate(s) as Executive certifies,
in good faith, as likely to apply to Executive in the relevant tax year(s).

 

  2.

“Reduced Amount” shall mean the greatest amount of Agreement Payments that can
be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments.

 

  II.

TERMINATION OF EMPLOYMENT (NO CHANGE IN CONTROL)

Except as otherwise set forth herein and subject to the terms of this Plan, if,
at any time other than on or at any time during the 24-month period following a
Change in Control, (i) the Company terminates Executive’s employment for any
reason other than Good Cause or Disability, or (ii) Executive terminates
Executive’s employment for Good Reason, Executive shall be entitled to the
following benefits, except that, notwithstanding the foregoing, an Executive who
is not the CEO or a member of the Management Committee will not be entitled to
benefits under this Section II unless the Compensation Committee specifically
designates such Executive to receive the following benefits under the
circumstances described herein:

 

  a.

Severance.

 

  i.

For the CEO, the Company shall pay Executive, in a lump sum within 60 days
following termination of Executive’s employment, severance pay equal to 2 times
the sum of Executive’s Base Salary and Bonus (the full non-prorated Bonus for
the year of termination assuming attainment of the targeted performance goals at
the 100% payout level).

 

  ii.

For all other Executives, the Company shall pay Executive, in a lump sum within
60 days following termination of Executive’s employment, severance equal to the
sum of Executive’s Base Salary and Bonus (the full, non-prorated Bonus for the
year of termination assuming attainment of the targeted performance goals at the
100% payout level).

 

  b.

The Company shall pay Executive’s Bonus for the year of termination multiplied
by a fraction, the numerator of which is the number of days in the calendar year
in which the date of termination occurs that have elapsed through the date of
termination and the denominator of which is 365. For purposes of this Section
II.b, the determination of the amount of the Bonus will not be subject to any
individual performance modifier, but it will be subject to any adjustments or
modifiers based on the Company’s or applicable business unit’s performance under
the terms of the bonus plan(s) in effect at the time (including the impact of
any discretionary adjustment by the Board or its authorized delegates which is
generally applicable to employees of the Company or the applicable business
unit). The Bonus will be paid at the same time as bonuses are paid to active
Company employees and no later than March 15th of the following year.

 

7



--------------------------------------------------------------------------------

  c.

Executive’s vested benefits accrued or credited through the date of termination
of employment under the SSP and the 2008 Deferred Compensation Plan, if any,
shall be paid in accordance with the terms of the applicable plan.

 

  d.

If, upon the date of termination of Executive’s employment, Executive holds any
awards with respect to securities of Newell that were granted on or after the
effective date of Executive’s participation in the Plan, all such unvested stock
options, restricted stock awards, restricted stock units awards and other awards
shall be forfeited, except for the pro rata portion of those awards which would
have otherwise vested during the 3-year period after the termination date, which
pro rata portion shall remain outstanding until the applicable vesting date and
shall vest as provided in the applicable award agreement (without regard to any
requirements regarding continuous employment with the Company or an Affiliate
until such vesting date). The portion of such unvested awards which shall be
permitted to vest under this Section II.d shall be calculated on a pro rata
basis for each individual award to reflect the number of days between the grant
date and the termination date relative to the total number of days constituting
the vesting period of such award (or the relevant portion thereof). For the
avoidance of doubt:

 

  i.

Performance conditions applicable to any performance-based awards shall apply,
unless otherwise specified in the applicable award agreement.

 

  ii.

Executive remains eligible to exercise any vested stock options until the
earlier of (A) the first (1st) year anniversary of the later of Executive’s
termination of employment or the applicable vesting date, and (B) the expiration
of the term of the options.

 

  iii.

The provisions of this Section II.d shall be subject (and defer) to the
provisions of any Incentive Plan, award agreement or other agreement that is
approved by the Compensation Committee or the Board or is executed by an
authorized officer or other representative of the Company as it relates to an
individual award, to the extent such provisions provide treatment that is more
favorable to Executive than the treatment described in this Section II.d, and
such more favorable provisions in such Incentive Plan, award agreement or other
agreement shall supersede any inconsistent or contrary provision of this Section
II.d.

 

  iv.

This Section II.d does not apply to any such awards that were granted prior to
the effective date of Executive’s participation in the Plan. All of Executive’s
awards with respect to securities of Newell that are outstanding upon the date
of termination of Executive’s employment and that were granted prior to the
effective date of Executive’s participation in this Plan shall continue to be
subject to, and enjoy the benefits and protections under, the terms of the
Incentive Plan, the award agreement and any other plan, agreement, policy or
other arrangement to which such awards are subject, as of the effective date of
Executive’s participation in the Plan, including any employment security
agreement or other written compensation arrangement (even if the remaining terms
thereof are waived), without application of this Section II.d.

 

8



--------------------------------------------------------------------------------

  e.

If Executive, Executive’s spouse and/or Executive’s other qualified
beneficiaries are enrolled under a group health plan as defined in COBRA on the
date of the termination of Executive’s employment, Executive, Executive’s spouse
and/or Executive’s other qualified beneficiaries may elect to continue such
coverage under COBRA except that the maximum coverage period shall be extended
to no less than the Severance Period (but no more than 2 years) for that
Executive.

 

  i.

If Executive, Executive’s spouse, and/or Executive’s other qualified
beneficiaries elect COBRA coverage, the Company shall pay a portion of the COBRA
costs for the applicable Severance Period. The portion to be paid by the Company
shall equal the amount necessary so that the total of the COBRA costs paid by
Executive is equal to the costs that would have been paid by Executive for such
coverage as an active employee immediately prior to the termination of
Executive’s employment (except that Executive will not receive the benefit of
the pre-tax treatment available to active employees under the Newell Brands
Employee Flexible Benefits Plan). If, after electing COBRA, an individual
attains age 65 and becomes eligible for Medicare, COBRA coverage and the
benefits under this Section II.e for that individual shall end. The cost of
COBRA coverage paid by the Company may be taxable income to Executive and
reported on Executive’s Internal Revenue Service Form W-2. Executive,
Executive’s spouse and/or Executive’s qualified beneficiaries may continue
coverage under COBRA after the Severance Period for that Executive, provided
they pay the full COBRA costs and COBRA otherwise remains available.

 

  ii.

The benefits provided under this Section II.e shall cease if and when Executive
(A) obtains employment with another employer and becomes eligible for coverage
under any substantially similar plan provided by his new employer or (B) fails
to pay the required active employee portion of the cost of coverage provided
under this Section II.e in the time and manner specified by the Company or its
designee.

 

  f.

Executive shall be entitled to payment for any accrued but unused vacation in
accordance with the Company’s policy in effect at the time of termination of
Executive’s employment in a lump sum within 60 days after such termination.
Executive shall not be entitled to receive any payments or other compensation
attributable to vacation Executive would have earned had Executive’s employment
continued during the Severance Period, and Executive waives any right to receive
any such compensation.

 

  g.

The Company shall, at the Company’s expense, provide Executive with 12 months of
executive outplacement services with a professional outplacement firm selected
by the Company; provided that the outplacement services must be initiated by
Executive within 60 days after termination of employment and the total cost of
such outplacement services must not exceed any per individual cap on such
amounts in the Company’s agreement with the professional outplacement firm
selected by the Company.

 

9



--------------------------------------------------------------------------------

  h.

Executive shall not be entitled to reimbursement for any other fringe benefits
or perquisite payments during the Severance Period, including but not limited to
dues and expenses related to club memberships, automobile, cell phone, expenses
for professional services, executive physicals, and other similar perquisites.

 

  III.

GENERALLY APPLICABLE PROVISIONS

 

  a.

Comparable Job. Notwithstanding any other provision of the Plan, an Executive
will not be entitled to any benefits under this Plan if (i) Executive has been
offered a Comparable Job with the Company or any of its Affiliates within the 90
days prior to any termination of employment otherwise entitling Executive to
benefits hereunder (whether or not Executive accepts such offer); or (ii) such
termination of employment occurs in connection with the sale of a division or
business unit of Newell or any of its Affiliates, whether through stock sale,
asset sale or otherwise, and (A) Executive continues employment with the
acquirer or any of its Affiliates, including continued employment with the
division or business unit being sold (whether before, at the time of, or within
the six (6) months following the closing of such transaction) (whether or not
with a Comparable Job) or (B) Executive has received an offer of a Comparable
Job with the acquirer or any of its Affiliates, including continued employment
with the division or business unit being sold (whether before, at the time of,
or within the 6 months following the closing of such transaction) and does not
accept the offer or commence employment with the acquirer or any of its
Affiliates. This Section III.a shall not apply to the CEO or any other member of
the Management Committee.

 

  b.

Death or Disability. If Executive dies or incurs a Disability while employed by
the Company and prior to any event that would entitle Executive to any payment
or benefits under this Plan, Executive will not be entitled to any payments or
benefits under this Plan. If Executive dies during the Severance Period, all
amounts payable hereunder to Executive shall, to the extent not paid, be paid to
(i) Executive’s surviving spouse, if Executive has not otherwise designated a
beneficiary other than the surviving spouse, (ii) if there is no surviving
spouse or Executive has designated a beneficiary other than the surviving
spouse, to Executive’s designated beneficiary, or (iii) if none of the foregoing
exist, then to Executive’s estate. Executive’s surviving spouse and other
qualified beneficiaries shall continue to be covered under any applicable group
health plan as defined in COBRA on the date of the termination of Executive’s
employment as described above. On the death of Executive’s surviving spouse or
other qualified beneficiaries, no further benefits shall be provided (other than
any coverage required pursuant to COBRA), and no further benefits shall be paid,
except for benefits accrued under any Incentive Plans and Retirement Plans to
the date of Executive’s termination of employment, to the extent such benefits
continue following Executive’s death, pursuant to the term of such plans.
Executive may designate a person, persons or entity as Executive’s beneficiary
to receive benefits after Executive’s death, by submitting to the BAC a signed
instrument in a written or electronic form acceptable to the BAC. Executive may
designate both a primary beneficiary and a contingent beneficiary. The last such
beneficiary designation received by the BAC in a form acceptable to the BAC
shall serve to revoke all prior designations and be effective. The BAC shall use
its best efforts to notify Executive if Executive’s beneficiary designation form
cannot be located or is unacceptable.

 

10



--------------------------------------------------------------------------------

  c.

Restrictive Covenants. Benefits under this Plan are contingent upon Executive
executing the Restrictive Covenants. If Executive breaches in any material
aspects any of the Restrictive Covenants, Executive shall forfeit the right to
receive any further benefits under this Plan, and, to the extent allowed by
applicable law, Executive agrees to return to the Company the gross amount of
all payments previously received and the gross value of any non-cash benefits
previously received.

 

  d.

General Release. As a condition to receive benefits under this Plan, Executive
must sign and return a separation agreement and general release, in the form
substantially similar to that required of similarly-situated employees of the
Company, within 45 days after the termination of Executive’s employment and not
revoke such release within the time permitted by law (which consideration period
and revocation period together may not exceed 60 days following termination of
Executive’s employment). Such release may require repayment of any benefits
under this Plan if Executive is later found to have committed acts that would
have justified a termination for Good Cause.

 

  e.

Return of Company Property. As a further condition to receiving benefits under
the Plan, Executive is required to cooperate with the Company’s usual and
customary separation/termination process, including, to the extent required by
the Company, surrender and delivery of all Company property, including without
limitation, identification cards, vehicles, company credit cards and computer
equipment, unless the Company permits Executive to retain any such items.

 

  f.

Executive Assignment. No interest of Executive or Executive’s spouse or any
other beneficiary under this Plan, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Executive or spouse or other beneficiary,
by operation of law or otherwise, other than pursuant to the terms of a
qualified domestic relations order to which Executive is a party.

 

  g.

Funding.

 

  i.

Prior to a Change in Control, all rights of Executive and Executive’s spouse or
other beneficiary under this Plan shall at all times be entirely unfunded, and
no provision shall at any time be made with respect to segregating any assets of
the Company for payment of any amounts due hereunder. Neither Executive nor
Executive’s spouse or other beneficiary shall have any interest in or rights
against any specific assets of the Company, and Executive and Executive’s spouse
or other beneficiary shall have only the rights of a general unsecured creditor
of the Company.

 

  ii.

No later than 5 days following a Change in Control, the Company shall establish
an irrevocable grantor trust, substantially in the form of the model trust
agreement set forth in Internal Revenue Service Revenue Procedure 92-64, or any
subsequent Revenue Procedure, and shall make a contribution to the trust in an
amount equal to the cash payments that would be made to the Executives pursuant
to this Plan upon a termination of employment under circumstances described in
Section I, such amount to

 

11



--------------------------------------------------------------------------------

  be determined as if Executive’s termination of employment occurred on the date
of the Change in Control. At 6-month intervals commencing from the date of the
Change in Control, the Company shall recalculate the amount necessary to fully
fund the above-described benefits and, if the amount exceeds the fair market
value of the assets then held in the trust, the Company shall promptly deposit
an amount equal to such excess. The Company shall not terminate the trust until
the Plan has ended and/or all cash payments described in this Plan to which the
Executives are entitled have been made to the Executives. The Company shall
provide the Executive with written confirmation of the establishment of the
trust and the deposit of the required amount on his/her behalf, including a
written accounting of the calculation of such amounts. The Company’s failure to
establish a trust and provide such written notice shall constitute a material
breach of this Plan. Notwithstanding the foregoing, this Section III.gshall be
construed and applied in a manner so as to avoid the application of
Section 409A(b)(2) of the Code.

 

  h.

Section 409A.

 

  i.

The amounts payable or benefits to be provided pursuant to this Plan generally
are intended to be separate payments that are exempt from Section 409A of the
Code by reason of the “short-term deferral” exception or the involuntary
separation pay exception (also known as the two- (2-) times rule) set forth in
Section 1.409A-1(b)(9)(iii) or certain other separation pay exceptions set forth
in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. Notwithstanding the
foregoing, no payment shall be made until the end of the 45-day determination
period and the expiration of the revocation period described under Section III.d
(which consideration period and revocation period together may not exceed 60
days following termination of Executive’s employment); such determination shall
not preclude application of the Code Section 409A short-term deferral exception.
To the extent that an amount payable or benefits to be provided under this Plan
does not comply with any of the foregoing exceptions or other exceptions or
exemptions from Code Section 409A, including but not limited to the de minimis
exception, the exception for certain indemnification and liability insurance
plans, and the like under the Treasury Regulations, then the amount shall be
subject to the following rules:

 

  1.

Notwithstanding anything contained in this Agreement to the contrary, if on the
date of termination of Executive’s employment Executive is a “specified
employee,” within the meaning of Section 409A of the Code and the Company’s
policy for determining specified employees, then to the extent required in order
to comply with Section 409A of the Code, all payments, benefits, or
reimbursements paid or provided under this Agreement that constitute a “deferral
of compensation” within the meaning of Section 409A of the Code, that are
provided as a result of a “separation from service” within the meaning of
Section 409A and that would otherwise be paid or provided during the first six
(6) months following the date of such termination of employment shall

 

12



--------------------------------------------------------------------------------

  be accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
date of termination of employment) within 30 days after the first business day
following the 6-month anniversary of such termination of employment (or, if
Executive dies during such 6-month period, within 30 days after Executive’s
death), if and to the extent required by Code Section 409A.

 

  2.

The benefits described in the Plan that are taxable benefits (and that are not
disability pay or death benefit plans within the meaning of Section 409A of the
Code) are intended to comply, to the maximum extent possible, with the exception
to Section 409A of the Code set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations. To the extent that any of those benefits either do not
qualify for that exception or are provided beyond the applicable COBRA time
periods set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then
they shall be subject to the following additional rules: (1) any reimbursement
of eligible expenses shall be paid within 60 calendar days following Executive’s
written request for reimbursement; provided that Executive provides written
notice no later than 75 calendar days prior to the last day of the calendar year
following the calendar year in which the expense was incurred so that the
Company can make the reimbursement within the time period required by
Section 409A of the Code; (2) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any calendar year shall not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, during any other calendar year; (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; and (4) each payment shall be treated as a separate payment.

 

  ii.

For purposes of this Plan, the phrase “termination of employment” or words or
phrases of similar import shall mean a “separation from service” with the
Company within the meaning of Section 409A of the Code. In this regard, the
Company and Executive shall take all steps necessary (including with regard to
any post-termination services by Executive) to ensure that (i) any termination
of employment under this Plan constitutes a “separation from service” within the
meaning of Section 409A of the Code, and (ii) the date on which such separation
from service takes place shall be the date of the termination of employment for
purposes of this Plan.

 

  iii.

It is intended that the payments and benefits provided under this Plan shall
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code. This Plan shall be construed, administered, and
governed in a manner that effects such intent, and the Company shall not take
any action that would be inconsistent with such intent. Without limiting the
foregoing, the payments and benefits provided under this Plan may not be
deferred, accelerated, extended, paid out, or modified in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon Executive. Although the Company shall

 

13



--------------------------------------------------------------------------------

  use its best efforts to avoid the imposition of taxation, interest, and
penalties under Section 409A of the Code, the tax treatment of the benefits
provided under this Plan is not warranted or guaranteed. Neither the Company,
its Affiliates, nor their respective directors, officers, employees, or advisers
shall be held liable for any taxes, interest, penalties, or other monetary
amounts owed by Executive or other taxpayers as a result of the failure of this
Plan to be exempt from or comply with Code section 409A.

 

  i.

Taxes. Executive will be solely responsible for any associated tax filings and
payment of taxes associated with employment, without any gross-up or additional
compensation from the Company (except as otherwise specifically provided
herein), provided that the Company will withhold taxes at what it determines to
be appropriate rates and in what it determines to be appropriate jurisdictions
based on the information available to the Company.

 

  j.

No Employment Contract. Nothing contained in this Plan shall be construed to be
an employment contract between Executive and the Company. Executive is employed
at will, and the Company and Executive may terminate Executive’s employment at
any time, for any reason or no reason whatsoever.

 

  k.

Severability. In the event any provision of this Plan is held illegal or
invalid, the remaining provisions of this Plan shall not be affected thereby.

 

  l.

Amendment. This Plan may only be terminated or amended by resolution adopted by
the Board or the Compensation Committee; provided, however, that (i) no
amendment that has the effect of reducing the rights or potential rights of any
Executive, and no termination of the Plan or any portions thereof, will be
effective in either case as to the affected Executive until the first (1st) year
anniversary of the date on which such resolution is adopted, (ii) no amendment
or termination of the Plan shall affect the rights of any Executive receiving
benefits under the Plan whose employment has terminated prior to the date on
which such resolution is adopted; and (iii) this Plan may not be terminated or
amended in a manner which would adversely affect the rights or potential rights
of any Executive if such action is taken in connection with, in anticipation of,
or on, or during the 24-month period following, a Change in Control.
Notwithstanding the foregoing, the Company may not amend any provision of the
Plan that involves any delegation of authority reserved to the Board or the
Compensation Committee (without the applicable party’s approval).

 

  m.

Employment with an Affiliate. If Executive is employed by the Company and an
Affiliate, or solely by an Affiliate, on the date of termination of employment,
then (a) employment or termination of employment as used in this Agreement shall
mean employment or termination of employment of Executive with the Company and
such Affiliate, or with such Affiliate, as applicable, and related references to
the Company shall also include the Affiliate, as applicable, and (b) the
obligations of the Company hereunder shall be satisfied by the Company and/or
such Affiliate as the Company, in its discretion, shall determine; provided that
the Company shall remain liable for such obligations to the extent not satisfied
by such Affiliate.

 

14



--------------------------------------------------------------------------------

  n.

No Duplication of Benefits. Unless otherwise specifically provided by the terms
of this Plan or any other applicable plan or arrangement with an express
reference to this Plan, an Executive who is eligible for benefits under this
Plan shall not be entitled to receive any severance payments or benefits under
any other plan, agreement, policy or arrangement of the Company or its
Affiliates. Moreover, no Executive who, as of the Effective Date, is a party to
any retirement agreement or separation agreement whereby the Executive has
agreed to the termination of his or her employment shall be eligible to receive
any benefits under or otherwise participate in this Plan.

 

  o.

Successors. This Plan shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, representatives, and successors. Any
reference in this Plan to Newell or NOC shall be deemed a reference to any
successor (whether direct or indirect, by purchase of stock or assets, merger or
consolidation, or otherwise) to all or substantially all of the business and/or
assets of Newell or NOC; provided that Executive’s employment by a successor
employer shall not be deemed a termination of Executive’s employment with Newell
or any of its Affiliates (unless otherwise required in order to comply with the
definition of “separation from service” under Section 409A of the Code).

 

  p.

Setoff and Recoupment. The Company’s obligation to make the payments provided
for in Section I of this Plan and otherwise to perform its obligations
thereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action which the Company or any of its
Affiliates may have against Executive. The Company’s obligation to make the
payments provided for in Section II of this Plan and otherwise to perform its
obligations thereunder, however, may be affected, at the Company’s discretion,
by any set-off, counterclaim, recoupment, defense, or other claim, right, or
action which the Company or any of its Affiliates may have against Executive.
Notwithstanding any other provision of this Plan, except as otherwise set forth
in this Plan, in no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Plan, and such amounts shall not
be reduced whether or not Executive obtains other employment. Notwithstanding
the foregoing, however, subject to the discretion and approval of the Board, the
Company will, to the extent permitted by governing law, require reimbursement
and/or cancellation of all or a portion of any bonus or other incentive
compensation, including equity-based compensation, awarded to an executive
officer of the Company after January 1, 2010 where the Board determined that all
of the following factors are present: (a) the award was predicated upon the
achievement of certain financial results that were subsequently the subject of a
material restatement, (b) Executive engaged in fraud or willful misconduct that
was a significant contributing cause to the need for the restatement, and (c) a
lower award would have been made to Executive based upon the restated financial
results. In each such instance, the Company will, to the extent permitted by
applicable law and subject to the fiduciary duties of the Board, seek to recover
Executive’s bonus award or other incentive compensation paid or issued to
Executive in excess of the amount that would have been paid or issued based on
the restated financial results. The foregoing Company right to recoupment,
however, will not apply to all or a portion of any such bonus or other incentive
compensation, including equity-based compensation, that was not based on the
achievement of certain financial results, such as where the bonus or other
compensation became payable at target, notwithstanding actual financial results.

 

15



--------------------------------------------------------------------------------

  IV.

Definitions. For purposes of this Plan, the following words shall have the
meanings set forth below:

a. “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Securities Exchange Act of 1934.

b. “Base Salary” shall mean Executive’s annual base salary at the rate in effect
on the date of:

 

  i.

If there has been a Change in Control, the date of the Change in Control, or if
greater, the rate in effect immediately prior to Executive’s termination of
employment with the Company.

 

  ii.

If there has not been a Change in Control, the rate in effect immediately prior
to Executive’s termination of employment.

c. “Board” means the Board of Directors of Newell.

d. “Bonus” shall mean an amount determined by multiplying Executive’s Base
Salary by the payout percentage that would apply to Executive based on the
position held by Executive on the date of termination of Executive’s employment
with the Company or, if more favorable, on the date of the Change in Control (as
the case may be), under the Company’s corporate or division Bonus Plan that
applies to Executive, or any prior or successor plan or arrangement covering
Executive (such amount to be determined regardless of whether Executive would
otherwise be eligible for a Bonus under the terms of any such plan or
arrangement).

e. “CEO” means the Chief Executive Officer of Newell.

f. “Code” means the Internal Revenue Code of 1986, as amended.

g. “Compensation Committee” means the Organizational, Development & Compensation
Committee of the Board.

h. “Change in Control” shall mean the occurrence of any of the following events:

 

  i.

any individual, partnership, firm, corporation, association, trust,
unincorporated organization, or other entity (other than Newell or a trustee or
other fiduciary holding securities under an employee benefit plan of Newell), or
any syndicate or group deemed to be a person under Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
Newell representing twenty-five percent (25%) or more of the combined voting
power of Newell’s then outstanding securities entitled to vote generally in the
election of directors;

 

16



--------------------------------------------------------------------------------

  ii.

Newell is party to a merger, consolidation, reorganization, or other similar
transaction with another corporation or other legal person unless, following
such transaction, more than fifty percent (50%) of the combined voting power of
the outstanding securities of the surviving, resulting, or acquiring corporation
or person or its parent entity entitled to vote generally in the election of
directors (or persons performing similar functions) is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of Newell’s outstanding securities
entitled to vote generally in the election of directors immediately prior to
such transaction, in substantially the same proportions as their ownership,
immediately prior to such transaction, of Newell’s outstanding securities
entitled to vote generally in the election of directors;

 

  iii.

Newell sells all or substantially all of its business and/or assets to another
corporation or other legal person unless, following such sale, more than fifty
percent (50%) of the combined voting power of the outstanding securities of the
acquiring corporation or person or its parent entity entitled to vote generally
in the election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of Newell’s outstanding
securities entitled to vote generally in the election of directors immediately
prior to such sale, in substantially the same proportions as their ownership,
immediately prior to such sale, of Newell’s outstanding securities entitled to
vote generally in the election of directors; or

 

  iv.

during any period of two (2) consecutive years or less, individuals who, (A) at
the beginning of such period constituted the Board (collectively, the “Board”
and individually, a “Director”) (and any new Directors, whose appointment or
election by the Board or nomination for election by Newell’s stockholders was
approved by a vote of at least two-thirds (2/3) of the Directors then still in
office who either were Directors at the beginning of the period or whose
appointment, election, or nomination for election was so approved) and (B) have
not in the interim during such period ceased their service as a Director for any
duration (without reappointment to the Board as a new Director whose appointment
or election was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the period and
throughout such interim period or whose appointment, election or nomination for
election was so approved), cease for any reason to constitute a majority of the
Board.

 

  i.

“Comparable Job” means a job offering (i) no material reduction in base salary
or annual cash compensation opportunity (i.e., base salary plus target bonus);
(ii) no material adverse reduction in job scope or responsibilities; and
(iii) no change by more than fifty (50) miles in the principal location in which
Executive is required to perform services.

 

  j.

“Disability” means Executive is disabled within the meaning of such term under
the Company’s long-term disability plan in effect at the relevant time.

 

  k.

“Executive” means any individual serving as the CEO or a member of Newell’s
Management Committee. The Compensation Committee also may designate additional
eligible participants for benefits under all or any portion of this Plan
regardless of whether such individual is a member of the Management Committee.

 

17



--------------------------------------------------------------------------------

  l.

“Good Cause” shall exist if, and only if:

 

  i.

Executive willfully engages in misconduct in the performance of Executive’s
duties that causes material harm to Newell or any Affiliate;

 

  ii.

Executive materially breaches any Code of Conduct that applies to Executive; or

 

  iii.

Executive is convicted of a criminal violation involving fraud or dishonesty.

 

  Without limiting the generality of the foregoing, the following shall not
constitute Good Cause: the failure by Executive and/or Newell or its Affiliates
to attain financial or other business objectives; any personal or policy
disagreement between Executive and Newell or its Affiliates or any member of the
Board; or any action taken by Executive in connection with Executive’s duties if
Executive acted in good faith and in a manner Executive reasonably believed to
be in, and not opposed to, the best interest of Newell and its Affiliates and
had no reasonable cause to believe Executive’s conduct was improper.
Notwithstanding anything herein to the contrary, in the event the Company
terminates the employment of Executive for Good Cause hereunder, the Company
shall give Executive at least 30 days’ prior written notice specifying in detail
the reason or reasons for Executive’s termination.

 

  m.

“Good Reason” shall exist if, without Executive’s written consent:

 

  i.

there is a material adverse change in the Executive’s authority, duties or
responsibilities;

 

  ii.

Executive is required to report (A) to an officer with a materially lesser
position or title than the officer to whom Executive reported before such change
in reporting structure was instituted or, in the case of a Change of Control, on
the date of the Change in Control, if Executive is not the CEO, or (B) to other
than the entire Board, if Executive is the CEO;

 

  iii.

there is a material reduction in Executive’s rate of base salary or annual
target bonus opportunity;

 

  iv.

the Company changes by fifty (50) miles or more the principal location at which
Executive is required to perform services;

 

  v.

the Company terminates or materially amends, or terminates or materially
restricts Executive’s participation in, any Incentive Plan or Retirement Plan so
that, when considered in the aggregate with any substitute plan or plans, the
Incentive Plans and Retirement Plans in which he is participating materially
fail to provide him with a level of benefits provided in the aggregate by such
Incentive Plans or Retirement Plans prior to such termination or amendment, but
expressly excluding any reduction in benefits that is both applicable equally to
all senior executives of the Company who participate in the affected Incentive
Plan(s) or Retirement Plan(s) and either (x) is made in connection with an
extraordinary decline

 

18



--------------------------------------------------------------------------------

  in Newell’s or any of its Affiliates’ earnings, share price, or public image,
or (y) is undertaken in order to make such Incentive Plan(s) or Retirement
Plan(s) consistent with the executive compensation programs of those companies
with whom Newell or any of its Affiliates compete for attracting/retaining
executive talent; or

 

  vi.

the Company materially breaches the provisions of this Plan;

 

  A termination of Executive’s employment by Executive shall not be deemed to be
for Good Reason unless (1) Executive gives notice to the Company of the
existence of the event or condition constituting Good Reason within 30 days
after such event or condition initially occurs or exists; (2) the Company fails
to cure such event or condition within 30 days after receiving such notice; and
(3) Executive’s “separation from service” within the meaning of Section 409A of
the Code occurs not later than ninety (90) days after such event or condition
initially occurs or exists.

 

  n.

“Incentive Plan” shall mean any incentive, bonus, equity-based, or similar plan
or arrangement currently or hereafter made available by the Company or an
Affiliate in which Executive is eligible to participate.

 

  o.

“Management Committee” shall mean Newell’s CEO and its corporate President,
Chief Financial Officer, Chief Operating Officer, Chief Legal Officer, Chief
Marketing Officer and Chief Human Resources Officer, and any Newell Group
President or Segment President, or any individual serving in a role with
equivalent duties for Newell, and any other individual serving in any other
position who is specifically approved by the Compensation Committee for
participation in the Plan as a member of the Management Committee.

 

  p.

“Newell” shall mean Newell Brands Inc., a Delaware corporation, and any
successor, including, without limitation, any surviving corporation resulting
from any merger or consolidation of Newell Brands Inc. with any other
corporation, limited liability company, joint venture, partnership or other
entity or entities or similar transaction, or any delegate thereof, or, as the
context requires, the ultimate corporate parent thereof.

 

  q.

“Retirement Plan” shall mean any qualified or supplemental defined benefit
retirement plan or defined contribution retirement plan, currently or
hereinafter made available by the Company or an Affiliate in which Executive is
eligible to participate.

 

  r.

“Severance Period” shall mean that number of years or partial years following
termination of Executive’s employment equal to the number of years or partial
years of Base Salary that the Executive receives under Section I.a or II.a, as
the case may be.

 

19



--------------------------------------------------------------------------------

  V.

ADMINISTRATION

 

  a.

NOC. NOC shall be responsible for and shall control and manage the operation and
administration of the Plan. NOC shall have the responsibility for determining
the amount of payments and benefits to which Executives may become entitled to
receive. Any action by NOC under this Plan shall be made by resolution of its
board of directors, or by any person or committee duly authorized by resolution
of its board of directors to take such action.

 

  b.

U.S. Benefits Administration Committee. NOC has delegated authority to the BAC,
consisting of a specified number of voting members and non-voting members, to
act as the agent of NOC in performing the duties of administering and operating
the Plan. The BAC shall be subject to service of process on behalf of the Plan.

 

  c.

Powers of the BAC. The BAC shall administer the Plan in accordance with its
terms and shall have all powers necessary to carry out the provisions of the
Plan. The BAC shall have the discretionary authority to interpret and construe
the terms of the Plan and determine all questions arising in the administration,
interpretation, and application of the Plan, such determinations to be
presumptively conclusive and binding on all persons to the maximum extent
allowed by law, and uniformly and consistently applied to all persons in similar
circumstances; adopt such rules and procedures as it deems necessary, desirable
or appropriate for the administration of the Plan; appoint such agents, counsel,
accountants, consultants and other persons as may be required to administer the
Plan; determine all claims for benefits, and take such further action as the BAC
shall deem advisable in the administration of the Plan.

 

  d.

Delegation. The BAC shall have the discretionary authority to delegate such of
its duties and may engage such experts and other persons as it deems appropriate
in connection with administering the Plan. The BAC shall be entitled to rely
conclusively upon, and shall be fully protected in any action taken by the BAC,
in good faith in reliance upon any opinions or reports furnished to it by any
such experts or other persons.

 

  e.

Change in Control. Notwithstanding any other provision of the Plan, upon a
Change in Control (and thereafter to the extent the issue in question relates to
a termination of employment on or following the Change in Control of Executives
participating in the Plan immediately prior to the Change in Control), the
Compensation Committee, as constituted immediately before the Change in Control,
with such changes in the membership thereof as may be approved from time to time
following the Change in Control by a majority of such Compensation Committee as
constituted immediately before the Change in Control, shall have sole and
exclusive authority and responsibility (i) to control and manage the operation
and administration of the Plan, with respect to Executives participating in the
Plan as of immediately prior to the Change in Control, (ii) for determining the
amount of payments and benefits to which Executives may become entitled on or
following the Change in Control and (iii) to amend or terminate the Plan with
respect to such Executives. Neither the Board nor Newell or any Company shall
have the right to appoint members to or to remove members from such committee
following, or otherwise in connection with, the Change in Control. All
reasonable expenses of the committee shall be paid or reimbursed by Newell
and/or NOC. Newell and/or NOC shall indemnify members of such committee against
personal liability for actions taken in good faith in the discharge of their
duties as a member of such committee and shall provide coverage to them under
Newell’s and/or NOC’s liability insurance programs for directors and officers.
Following the Change in Control, the members of the committee shall be entitled
to compensation in respect of their service on such committee at the rate
determined by the Board prior to the Change in Control.

 

20



--------------------------------------------------------------------------------

  VI.

CLAIMS PROCEDURES

 

  a.

Claims for Benefits. No Participant, Beneficiary or any other person or entity
is required to file a formal claim to receive any benefits to which he is
entitled under the Plan. However, each Participant, beneficiary or any other
person or entity who believes that he is entitled to a benefit under the Plan
which he has not received (“Claimant”) must file a written claim for such
benefits under the Plan with the BAC to claim any such benefits. A Claimant
shall furnish the BAC with such documents, evidence, data, or information in
support of his claim as he considers necessary or desirable. Any Claimant who
disputes the amount of his entitlement to Plan benefits must file a claim in
writing within two-hundred seventy (270) days of the event that the Claimant is
asserting constitutes an entitlement to such Plan benefits or, if later, within
ninety (90) days after the date payments are due to commence. A Claimant may
appoint a representative to pursue any claim or appeal of an adverse benefit
determination on his behalf, provided that he furnishes the BAC with a written
notice, signed by the Claimant, authorizing the representative to act on his
behalf in pursuing a benefit claim or appeal.

 

  b.

Initial Claim Review. The BAC shall review the claim when filed and advise the
Claimant as to whether the claim is approved or denied. If the claim is wholly
or partially denied, the BAC shall furnish a written or electronic denial within
a reasonable period of time, but not later than 90 days after receipt of the
claim by the Plan, unless the BAC determines that special circumstances require
an extension of time for processing the claim. If the BAC determines that an
extension of time for processing a claim is required, written notice of the
extension shall be furnished to the Claimant prior to the expiration of the
initial 90-day period, which shall indicate the special circumstances requiring
an extension of time and the date by which Plan expects to render a decision. In
no event shall such extension exceed a period of 90 days from the end of the
initial period. If the BAC denies the claim for a benefit in whole or in part,
the BAC shall provide the Claimant a written or electronic notice of the adverse
benefit determination. The notification shall set forth, in a manner calculated
to be understood by the Claimant, (1) the specific reason or reasons for the
adverse benefit determination; (2) reference to the specific Plan provisions on
which the determination is based; (3) a description of any additional material
or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; (4) a description
of the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

 

  c.

Appeal of adverse benefit determination. If the claim is denied, a Claimant may
appeal the denial of the claim to the BAC within 60 days after receipt of the
adverse benefit determination. The appeal shall be in writing addressed to the
BAC and shall state the reason why the BAC should grant the appeal. The Claimant
may submit written comments, documents, records, and other information relating
to his claim for benefits. Upon request, the Claimant shall be provided free of
charge and reasonable access to, and copies of, all documents, records and other

 

21



--------------------------------------------------------------------------------

  information relevant to his claim, as determined under subsection (f). The BAC
shall conduct a full and fair review of the claim that takes into account all
comments, documents, records, and other information submitted by the Claimant or
his authorized representative relating to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination. The review shall not afford deference to the initial benefit
determination and shall be conducted by one or more individuals who are neither
those who made the adverse benefit determination that is the subject of the
appeal, nor the subordinates of such individuals.

 

  d.

Timing of Appeal on Review. The BAC shall notify the Claimant of the
determination on review within a reasonable period of time, but not later than
60 days after receipt of the appeal unless the BAC determines that special
circumstances require an extension of time for processing the claim. If the BAC
determines that an extension of time for processing is required, the BAC shall
notify the Claimant in writing prior to the termination of the initial 60-day
period, indicating the special circumstances that require an extension of time
and the date the Plan expects to render a determination on appeal. In no event
shall such extension exceed a period of 60 days from the end of such initial
period. Notwithstanding the foregoing, if the BAC holds quarterly meetings, the
BAC shall instead make a benefit determination no later than the date of the
meeting that immediately follows the Plan’s receipt of a request for review,
unless the request for review is filed within 30 days preceding the date of such
meeting. In such case, a benefit determination may be made no later than the
date of the second meeting following the Plan’s receipt of the request for
review. If special circumstances (such as the need to hold a hearing) require a
further extension of time for processing, a benefit determination shall be
rendered not later than the third meeting of the BAC following the Plan’s
receipt of the request for review. If such an extension of time for review is
required because of special circumstances, the BAC shall provide the Claimant
with written notice of the extension, describing the special circumstances and
the date as of which the benefit determination will be made, prior to the
commencement of the extension. The BAC shall notify the Claimant of the benefit
determination as soon as possible, but not later than 15 days after the benefit
determination is made.

 

  e.

Denial on Appeal. If the BAC denies the claim on appeal, it shall furnish the
Claimant a written or electronic adverse benefit determination, stating the
reasons for the denial in a manner calculated to be understood by the Claimant,
and shall make specific references to the pertinent Plan provisions on which the
benefit determination is based. The notification of the benefit determination
also shall include a statement of the Claimant’s right to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits and to bring
a civil action under section 502(a) of ERISA no later than one (1) year after
the final adverse determination on appeal. The BAC’s decision upon appeal, or
the BAC’s initial decision if no appeal is taken, shall be final, conclusive and
binding on all parties, subject to review or correction pursuant to a civil
action under Section 502(a) of ERISA only to the extent that such decision is
shown by clear and convincing evidence to be arbitrary and capricious.

 

22



--------------------------------------------------------------------------------

  f.

Review Following Change in Control. Notwithstanding the foregoing, following a
Change in Control (and thereafter to the extent the issue in question relates to
a termination of employment on or following the Change in Control of Executives
participating in the Plan immediately prior to the Change in Control), with
respect to Executives participating in the Plan immediately prior to the Change
in Control, the committee described in Section V.e. above shall review and
administer all claims, and any appeals of claim denials, of Executives
participating in the Plan immediately prior to the Change in Control, and any
such decisions with respect to Executives participating in the Plan immediately
prior to the Change in Control shall be subject to de novo review in the courts.

 

  g.

Relevant documents and records. For purposes of the foregoing claim procedures,
a document, record or other information is “relevant” if it: (i) was relied on
in making the claim decision; (ii) was submitted, considered or generated in
making the decision; or (iii) demonstrates compliance with the Plan’s procedural
and administrative safeguards.

 

  h.

Exhaustion of Claims Procedures. Completion of the claims procedures described
in this Section VI is a condition precedent to the commencement of any legal or
equitable action in connection with a claim for benefits under the Plan by any
current or former Participant, beneficiary or any other person or entity
claiming rights in connection with the Plan. After exhaustion of the Plan’s
claims procedures, any further legal action taken against the Plan or its
fiduciaries by the Claimant for benefits under the Plan shall be filed in a
court of law no later than one (1) year after the final adverse determination on
appeal. No action at law or in equity shall be brought to recover benefits under
this Plan until the appeal rights provided in this Section VI have been
exercised and the Plan benefits requested in such appeal have been denied in
whole or in part.

 

23



--------------------------------------------------------------------------------

NEWELL BRANDS EXECUTIVE SEVERANCE PLAN

(Effective July 26, 2019)

APPENDIX A – RESTRICTIVE COVENANT AGREEMENT

Newell Brands Inc. and its affiliated companies (collectively the “Company”) are
engaged in a highly competitive and diverse business; it has expended, and will
continue to expend, substantial amounts of time, money and effort in developing,
perfecting and maintaining its position in the market place and in securing a
stable, well-trained work force; it has unique, confidential and proprietary
business information, methods and techniques and trade secrets, the
confidentiality of which it has taken steps to protect; and the Company desires
to protect its legitimate business interests such that the information is used
solely for the benefit of the Company and not in competition with or to the
detriment of the Company. As a condition to the receipt of benefits related to
separation from employment with the Company, the undersigned executive
(hereinafter referred to as “you”) agrees with the Company as follows:

 

1.

Definitions. The following definitions apply in this Restrictive Covenant
Agreement (“Agreement”):

 

  a.

“Confidential Information” means any information that is not generally known
outside the Company relating to any phase of business of the Company, whether
existing or foreseeable, including information conceived, discovered or
developed by you. Confidential Information includes, but is not limited to:
project files; product designs, drawings, sketches and processes; production
characteristics; testing procedures and results thereof; manufacturing methods,
processes, techniques and test results; plant layouts, tooling, engineering
evaluations and reports; business plans, financial statements and projections;
operating forms (including contracts) and procedures; payroll and personnel
records; non-public marketing materials, plans and proposals; customer lists and
information, and target lists for new clients and information relating to
potential clients; software codes and computer programs; training manuals;
policy and procedure manuals; raw materials sources, price and cost information;
administrative techniques and documents; and any information received by the
Company under an obligation of confidentiality to a third party.

 

  b.

“Trade Secrets” means any information, including any data, plan, drawing,
specification, pattern, procedure, method, computer data, system, program or
design, device, list, tool, or compilation, that relates to the present or
planned business of the Company and which: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means to, other persons who can obtain economic value
from their disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain their secrecy. To the extent that
the foregoing definition is inconsistent with a definition of “trade secret”
under applicable law, the latter definition shall control.

 

  c.

Neither Confidential Information nor Trade Secrets include general skills or
knowledge, or skills you obtained prior to your employment with the Company.

 

  d.

“Tangible Company Property” means: documents; reports; drawings; diagrams;
summaries; photographs; designs; specifications; formulae; samples; models;
research and development information; prototypes; tools; equipment; proposals;
files; supplier information; and all other written, printed, graphic or
electronically stored matter, as well as computer software, hardware, programs,
disks and files, and any supplies, materials or tangible property that concern
the Company’s business and that came into your possession by reason of your
employment, including, but not limited to, any Confidential Information and
Trade Secrets contained in tangible form.

 

24



--------------------------------------------------------------------------------

  e.

“Inventions” means any improvement, discovery, writing, formula or idea (whether
or not patentable or subject to copyright protection) relating to the existing
or foreseeable business interests of the Company or resulting from any work
performed by you for the Company. Inventions include, but are not limited to,
methods, devices, products, techniques, laboratory and field practices and
processes, and improvements thereof and know-how related thereto, as well as any
copyrightable materials and any trademark and trade name whether or not subject
to trademark protection. Inventions do not include any invention that does not
relate to the Company’s business or anticipated business or that does not relate
to your work for the Company and which was developed entirely on your own time
without the use of Company equipment, supplies, facilities or Confidential
Information or Trade Secrets.

 

2.

Confidentiality

 

  a.

For five (5) years after your separation from employment, you shall not use any
Tangible Company Property, nor any Confidential Information or Trade Secrets,
that came into your possession in any way by reason of your employment. You also
will not remove any Tangible Company Property from premises owned, used or
leased by the Company except as authorized by the Company. All Confidential
Information, Trade Secrets, and Tangible Company Property (including all paper
and electronic copies) will be turned over immediately to the Company, and you
shall retain no copies thereof.

 

  b.

For so long thereafter as such information is not generally known to the public,
through no act or fault attributable to you, you will maintain all Trade Secrets
to which you received access while employed by the Company as confidential and
as the property of the Company.

 

  c.

The foregoing means that you will not, without written authority from the
Company, use Confidential Information or Trade Secrets for your benefit or
purposes or of any third party, or disclose them to others, except as authorized
above.

 

  d.

Nothing in this Agreement prevents you from providing, without prior notice to
the Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.

 

3.

Inventions and Designs

 

  a.

You promptly disclosed to the Company all Inventions you developed, either alone
or with others, during the period of your employment. You shall make and
maintain adequate and current written records of all Inventions covered by this
Agreement. These records shall be and remain the property of the Company.

 

  b.

You hereby assign any right and title to any Inventions to the Company.

 

25



--------------------------------------------------------------------------------

  c.

With respect to Inventions that are copyrightable works, any Invention you
created will be deemed a “work for hire” created within the scope of your
employment, and such works and copyright interests therein (and all renewals and
extensions thereof) belong solely and exclusively to the Company, with the
Company having sole right to obtain and hold in its own name copyrights or such
other protection as the Company may deem appropriate to the subject matter, and
any extensions or renewals thereof. If and to the extent that any such Invention
is found not to be a work-for-hire, you hereby assign to the Company all right
and title to such Invention (including all copyrights and other intellectual
property rights therein and all renewals and extensions thereof).

 

  d.

You agree to execute all papers and otherwise provide assistance to the Company
to enable it to obtain patents, copyrights, trademarks or other legal protection
for Inventions in any country after the period of your employment. Such
assistance shall include but not be limited to preparation and modification (or
both) of patent, copyright or trademark applications, preparation and
modification (or both) of any documents related to perfecting the Company’s
title to the Inventions, and assistance in any litigation which may result or
which may become necessary to obtain, assert, or defend the validity of any such
patent, copyright or trademark or otherwise relates to such patent, copyright or
trademark.

 

4.

Non-Solicitation. For your Severance Period (as defined in the severance plan
that covers you at the time of your separation from employment, but not to
exceed 2 years from your separation from employment), you agree that you will
not directly or indirectly, individually or on behalf of any person or entity,
solicit or induce, or assist in any manner in the solicitation or inducement of:
(i) employees of the Company, other than those in clerical or secretarial
positions, to leave their employment with the Company (this restriction is
limited to employees with whom you had contact for the purpose of performing
your job duties and responsibilities); or (ii) customers or actively-sought
prospective customers of the Company to purchase from another person or entity
products and services that are the same as or similar to those offered and
provided by the Company in the last two (2) years of your employment
(“Competitive Products”) (this restriction is limited to customers or
actively-sought prospective customers with whom you had material contact through
performance of your job duties and responsibilities or through otherwise
performing services on behalf of the Company).

 

5.

Non-Competition. For your Severance Period (as defined in the severance plan
that covers you at the time of your separation from employment, but not to
exceed 2 years from your separation from employment), you will not perform the
same or substantially the same job duties on behalf of a business or
organization that competes with any line of business of the Company for which
you provided substantial services; provided, however, that for the purpose of
this paragraph “line of business” shall exclude any product category that
accounts for less than two percent (2%) of the consolidated net sales of the
Company or your new employer during the last completed fiscal year prior to the
separation of employment. Because the Company’s business is worldwide in scope,
it is reasonable for this restriction to apply in every state in the United
States and in every other country in which Competitive Products under such line
of business were or are sold or marketed.

 

6.

Non-Disparagement. You agree at all times not to make any disparaging or
negative statements regarding the Company or its affiliated companies and its
and their officers, directors, and employees, or its and their products, or to
otherwise act in any manner that would damage the business reputation of the
same. Nothing in this non-disparagement provision is intended to limit your
ability to provide truthful information to any governmental or regulatory agency
or to cooperate with any such agency in any investigation.

 

26



--------------------------------------------------------------------------------

7.

Enforcement.

 

  a.

You acknowledge and agree that: (i) the restrictions provided in this Agreement
are reasonable in time and scope in light of the necessity for the protection of
the business and good will of the Company and the consideration provided under
the severance plan; and (ii) your ability to work and earn a living will not be
unreasonably restrained by the application of these restrictions.

 

  b.

You also recognize and agree that should you fail to comply with the
restrictions set forth above, the Company would suffer substantial damage for
which there is no adequate remedy at law due to the impossibility of
ascertaining exact money damages. You therefore agree that in the event of the
breach or threatened breach by you of any of the terms and conditions of this
Agreement, the Company shall be entitled, in addition to any other rights or
remedies available to it, to institute proceedings in a federal or state court
to secure immediate temporary, preliminary and permanent injunctive relief
without the posting of a bond. You additionally agree that if you are found to
have breached any covenant in this Agreement, the time period provided for in
the particular covenant will not begin to run until after the breach has ended,
and the Company will be entitled to recover all costs and attorney fees incurred
by it in enforcing this Agreement.

 

8.

Choice of Law. This Agreement shall be governed by the laws of Georgia. You
agree to submit to personal jurisdiction in the federal and state courts for
Georgia, and that all suits arising between the Company and you must be brought
in Georgia, which will be the sole and exclusive venue for such claims.

 

9.

Succession. This Agreement shall inure to the benefit of any successor to the
Company, whether by merger, consolidation, acquisition of all or substantially
all of the Company’s assets or business or otherwise, as fully as if such
successor were a signatory hereto. The Company may at any time without further
action by you assign this Agreement to any successor or any of its affiliated
companies. In the event of any such assignment, the assignee company shall
succeed to all of the rights and obligations held by the Company under this
Agreement.

 

10.

Severability. If any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be illegal, invalid or unenforceable in any
respect, the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by such provision or by its severance from
this Agreement. If any one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to activity or
durational scope, it shall be construed, by limiting and reducing it, so as to
be enforceable to the extent compatible with applicable law.

 

27



--------------------------------------------------------------------------------

11.

Entire Agreement. This Agreement sets forth the entire understanding between the
parties concerning the matters discussed herein and supersedes all previous
agreements with respect to such matters, without limiting any of your rights or
obligations under any applicable severance plan or agreement covering you at the
time of your separation from employment.

 

12.

Modification. This Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without an agreement in writing
signed by both parties.

 

Signed and acknowledged:

 

[Name of Executive] Date:                                     
                                                   

 

28



--------------------------------------------------------------------------------

NEWELL BRANDS EXECUTIVE SEVERANCE PLAN

(Effective July 26, 2019)

Appendix B - General Plan Information

Plan Name

Newell Brands Executive Severance Plan

Plan Sponsor

Newell Operating Company

221 River Street

13th Floor

Hoboken, New Jersey 07030-5891

(877) 467-4772

Employer Identification Number (EIN)

Plan Type

The Plan is a welfare plan that pays severance benefits to eligible employees.

Plan Administrator

Plan Administrator: U.S. Benefits Administration Committee (BAC)

c/o Newell Operating Company

Newell Operating Company

221 River Street

13th Floor

Hoboken, New Jersey 07030-5891

(877) 467-4772

Agent for Service of Legal Process

c/o General Counsel

Newell Operating Company

221 River Street

13th Floor

Hoboken, New Jersey 07030-5891

(877) 467-4772

Plan Year

The calendar year.

 

29



--------------------------------------------------------------------------------

NEWELL BRANDS EXECUTIVE SEVERANCE PLAN

(Effective July 26, 2019)

Appendix C - ERISA Rights Statement

As participant in this Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

 

  •  

examine, without charge at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including collective bargaining agreements, and a copy of the latest
Annual Report (Form 5500 series), if any, filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration (f/k/a the Pension Welfare Benefits
Administration).

 

  •  

obtain copies of all documents governing the operation of the Plan including
collective bargaining agreements and copies of the latest Annual Report (Form
5500 series), if any, and an updated summary plan description, by making a
written request to the Plan Administrator and paying a reasonable charge for the
copies.

 

  •  

receive a summary of the Plan’s annual financial report, if any• . The Plan
Administrator is required by law to furnish each participant under the Plan with
a copy of this summary annual report, if any.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in your interest and in the interest of the other Plan
participants and beneficiaries.

No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you, in any way solely to prevent you from
getting a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest Annual Report
from the Plan and do not receive them within thirty (30) days, you may file suit
in federal court. In such a case, the court may require the Plan Administrator
to provide the documents and pay you up to $110 a day until you receive them,
unless they were not sent because of reasons beyond the control of the Plan
Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If Plan fiduciaries misuse
the Plan’s money, or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor or you may file suit
in a federal court. The court will decide who should pay court costs and legal
fees. If your suit is successful, the court may order the person you have sued
to pay costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.

 

30



--------------------------------------------------------------------------------

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about your rights under ERISA, or if
you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

31